                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DAVID THOM, CRYSTAL THOM,
 WILLIAM CADWALLADER,
 ROBERT L. WENTWORTH, RAYMOND BOYLE,
 and MICHAEL O’GRADY,

                              Plaintiffs,
        v.

 DANIEL GARRIGAN, CHARLES POCHES,
 MATTHEW FOSTER, PETER HIBNER,
 ROBIN KVALO, BRAD MEIXNER, SUSAN CONNER,
 SHAWN MURPHY, KENNETH MANTHEY,
 JASON STENBERG, ROBERT BAGNELL,
 KEITH KLAFKE, BENJAMIN NEUMANN,
                                                                         ORDER
 KEVIN TODRYK, PETER WARNING,
 PETER BARTACZEWICZ, ANTHONY BRAUNER,
                                                                       18-cv-368-jdp
 MICHAEL SCHUTZ, DAWN WILCOX, MARIE
 MOE, SCOTT KLICKO, BRIAN NOLL,
 ROGER BRANDNER, JOSEPH RUF,
 JORDAN HAUETER, LEDA WAGNER,
 DOUGLAS JARZYNSKI, DAVID CLARK,
 MICHAEL HAVERLEY, MARK SMIT,
 ALEXANDER AGNEW, BENJAMIN OETZMAN,
 TERRI PULVERMACHER, MAX JENANASCHET,
 CORY MILLER, GREGORY BISCH,
 THOMAS M. DRURY, CHARLES MILLER,
 KATHRYN E. MILLER, ROBERT BECKER,
 CHARLES CHURCH, and MARK HAZELBAKER,

                              Defendants.


       In previous orders, I explained that plaintiffs David Thom, Crystal Thom, William

Cadwallader, Robert Wentworth, Raymond Boyle, and Michael O’Grady have tried to fit too

many unrelated claims into this lawsuit. Dkt. 100, 112. I explained that plaintiffs’ allegations

could be grouped into six categories of claims and I directed plaintiffs to choose only one

category on which to proceed in this case. Plaintiffs have now responded, stating that they wish
to proceed with the claims identified as “Lawsuit #1,” which are the subject of the amended

complaint that was docketed as Dkt. 104. In light of plaintiffs’ response, I will consider the

amended complaint at Dkt. 104 to be the operative pleading in this case. Because that amended

complaint names only O’Grady, David Thom, and Crystal Thom as plaintiffs, I will remove

Cadwallader, Wentworth, and Boyle from the caption of this case. I will remove as defendants

several individuals that plaintiffs omitted from their amended complaint at Dkt. 104.

       As explained previously, if plaintiffs want to pursue any other claims not included in

the amended complaint at Dkt. 104, plaintiffs must file new complaints in new cases and pay

a separate filing fee for each of the cases that they want to pursue.



                                            ORDER

       IT IS ORDERED that:

       1. The amended complaint at Dkt. 104 is the operative pleading in this case.
          Defendants may have until August 6, 2019 to file an answer to the amended
          complaint.

       2. The caption is AMENDED to remove William Cadwallader, Robert Wentworth, and
          Raymond Boyle as plaintiffs and Susan Conner, Shawn Murphy, Kevin Todryk,
          Peter Bartaczewicz, Dawn Wilcox, Marie Moe, Roger Brandner, Joseph Ruf, Jordan
          Haueter, Leda Wagner, Douglas Jarzynski, Michael Haverley, Terri Pulvermacher,
          Max Jenanaschet, Thomas M. Drury, Charles Miller, Kathryn E. Miller, Robert
          Becker, Charles Church, and Mark Hazelbaker as defendants.

       Entered July 23, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
